DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Nigriny, Applicant’s representative, on 8/13/2021.

The application has been amended as follows: 
In the claims
	Claims 6-7, 16-17 have been canceled.
	Claims 11 has been amended as follows:
Claim 11.	(Currently Amended)  A method that implements data manipulation language on Hadoop execution procedures, the method comprising the steps of: 
	receiving, via a user interface, an input parameter file that identifies a target data structure in a Hadoop Distributed File System (HDFS) and a data manipulation 
	identifying, via a metadata repository within the HDFS, an encrypted file corresponding to the target data structure;
	accessing the encrypted file from a dataset of encrypted files maintained in the HDFS;
	reading a dataset corresponding to the encrypted file name;
performing the insert, delete, or de-duplicate DML operation in a single iteration on the corresponding HDFS file to create an updated HDFS file by employing a filter by expression logical methodology; 
writing the updated HDFS file in a partition by round robin logical methodology; and
	providing roll-back capability by maintaining a backup of the original corresponding HDFS file.

Allowable Subject Matter
Claims 1-5, 8-15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “receiving, via a user interface, an input parameter file that identifies a target data structure in a Hadoop Distributed File System (HDFS) and a data manipulation language (DML) operation comprising insert, delete, and de-duplicate to be performed on the target data structure;  identifying, via a metadata repository within the HDFS, an 
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1 and 11 are allowed. 
Dependent claims 2-5, 8-10, 12-15, 18-20 are allowed at least by virtue of their dependency from claims 1, 11, respectively.









Conclusion
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KHANH B PHAM/Primary Examiner, Art Unit 2166